DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	The amendment of 14 April 2021 has been entered in full.  Claims 1-32 are cancelled.  Claims 33-45 are added.
Claims 33-45 are under consideration in the instant application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05 November 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
1.	The disclosure is objected to because of the following informalities: 
1a.	The Brief Description of the Figures for Figures 9 and 11 (see pages 4-5) refers to different colors (i.e., blue, green, red).  However, no color drawings have been submitted.  It cannot be determined from the black and white drawings what elements the Brief Description is referring to.  It is suggested that Applicant amend the specification or submit color drawings.  


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 33-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of reducing gastrointestinal damage following exposure to radiation in a human patient, does not reasonably provide enablement for prevention of gastrointestinal damage following exposure to radiation in a human patient.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
	Claim 33 is directed to a method of preventing gastrointestinal damage following exposure to radiation in a human patient, the method comprising administering to the human patient not more than a single dose of an effective amount of a composition comprising entolimod, wherein the effective amount is about 0.4 to about 0.6 μg/kg, and wherein the entolimod comprises the amino acid sequence of SEQ ID NO: 1.
The specification of the instant application teaches that entolimod (aka, CBLB502) is a truncated derivative of the Salmonella flagellin protein that acts by triggering toll-like receptor 5 signaling and has shown great promise in development as a medical radiation countermeasure (MRC) (page 1, lines 27-28; page 2, lines 1-4).  The specification teaches that treatment of non-human primates within 48 hours of lethal total body irradiation significantly reduces risk of death from acute radiation syndrome (ARS) (Example 2, pages 24-30; page 37).  The specification also discloses that acute high-dose irradiation sufficient to induce gastrointestinal (GI) ARS results in high degrees of apoptosis in the GI tract mucosa and submucosal elements, leading to atrophy, increased permeability, susceptibility to hemorrhage, and/or intussusceptions (page 39, 3rd full paragraph). The specification indicates that GI histological scores are higher in entolimod-treated groups 40 days after total body irradiation compared to vehicle controls (page 39, last paragraph; Table 9).  The specification also teaches that the radiomitigative/pre-regeneration effect of entolimod is apparent in the radiosensitive small intestine and all histological structures of the GI tract (page 39, last paragraph; page 41; Figures 9-11).  The specification discloses that it is believed entolimod effectively mitigates radiation injury to the GI system likely acting via reduction of apoptosis and stimulation of regeneration (page 42, 1st full paragraph under Table 12).  However, the specification does not teach any methods or working examples that indicate the prevention of gastrointestinal damage in a human patient comprising administration of a composition comprising entolimod (CBLB502).   The term “preventing” is interpreted as meaning that an activity will not occur, i.e. gastrointestinal damage will not occur.  The limited guidance in the specification is not adequate and is merely an invitation for the skilled artisan to use the current invention as a starting point for further experimentation. A large quantity of experimentation would be required of the skilled artisan to identify an appropriate patient population and to determine the proper dosage, route of administration, and duration of treatment of entolimod necessary to prevent gastrointestinal damage. The instant specification even states that, “[t]he efficacy of MRCs (medical radiation countermeasures), including CBLB502, for preventing and/or mitigating the potentially lethal tissue damage caused by radiation exposure is difficult to assess since they cannot be ethically tested in humans” (page 1, lines 28-30). Applicant is reminded that a single embodiment may provide broad enablement in cases involving predictable factors such as mechanical or electrical elements, but more will be required in cases that involve unpredictable factors such as most chemical reactions and physiological activity. See In re Vickers, 141 F.2d 522, 526-27, 61 USPQ 122, 127 (CCPA 1944); In re Cook, 439 F.2d 730, 734, 169 USPQ 298, 301 (CCPA 1971); In re Soll, 97 F.2d 623, 634, 38 USPQ 189, 191 (CCPA 1938;  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970); In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991).
	Furthermore, the instant specification discloses that “[w]ith an increasing risk of nuclear and radiological emergencies, there is a critical need for development of medical radiation countermeasures (MRCs) which are safe, easily administered and effective in preventing and/or mitigating the potentially lethal tissue damage caused by radiation exposure, especially high-dose radiation exposure (e.g., ARS).  There are currently no FDA approved MRCs” (page 1, lines 14-17).  Therefore, the present invention is unpredictable and complex wherein one skilled in the art may not necessarily prevent gastrointestinal damage following radiation exposure comprising administration of the flagellin derivative, entolimod.  The courts have stated that patent protection is granted in return for an enabling disclosure, not for vague intimations of general ideas that may or may not be patentable. Tossing out the mere germ of an idea does not constitute an enabling disclosure. Reasonable detail must be provided in order to enable members of the public to understand and carry out the invention. See Genentech v. Novo Nordisk A/S (CAFC) 42 USPQ2d 1001 (1997). 
	Due to the large quantity of experimentation necessary to determine the optimal quantity, duration, and route of entolimod to prevent gastrointestinal damage; the lack of direction/guidance presented in the specification regarding the same; the absence of working examples directed to same; the complex nature of the invention; and the breadth of the claim, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention. 





Conclusion
No claims are allowable.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Burdelya et al. Science 320: 226-230, 2008 (cited on the IDs of 05 November 2020; teach that CBLB502 injected after radiation exposure enhances mouse survival (page 227, column 1; page 228, column 3 through page 229, column 1); disclose that pretreatment of mice with CBLB502 before radiation reduces apoptotic cells in the lamina propria of the small intestine and retains small intestine crypt size and cell density and normal levels of proliferative cells (page 227, column 2; page 228, column 1;); do not teach the doses of the instant claims)

Gudkov et al. U.S. Patent 8,007,812; 8,580,321; US 2009/0246303 (teach entolimod (CBLB502)-mediated radioprotection (Examples 1, 19-23, 25); do not teach the doses of the instant claims)

Jones et al. Gut 60: 648-657, 2011 (teach that flagellin pretreatment reduces irradiation-induced apoptosis in murine intestinal mucosa (page 649, column 2; Figure 1); also teach that flagellin pretreatment reduces radiation-induced apoptosis of cultured intestinal epithelial cells (page 651; Figure 2); do not teach entolimod or the doses of the instant claims)

**Krivokrysenko et al. U.S. Patent 10,183,056 (related patent family member; claims are directed to treating acute radiation syndrome comprising administering entolimod to a human in an effective amount of about 0.4 to about 0.6 μg/kg; claim 9 recites that the ARS comprises gastrointestinal syndrome; the ‘056 claims do not recite “preventing” or “prevention”)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BEB
Art Unit 1647
13 December 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647